Citation Nr: 0029356	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for neuralgia of the 
breasts as the result of surgical treatment by the Department 
of Veterans Affairs in June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1993 to 
May 1995.

This matter arises from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


REMAND

Title 38 United States Code, § 1151 provides that, where a 
veteran suffers a qualifying additional disability by reason 
of VA hospitalization, or medical or surgical treatment, or 
examination, and the disability or death was not the result 
of the veteran's willful misconduct, and the proximate cause 
of the disability was due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department, or an event not 
reasonably foreseeable, then compensation shall be awarded in 
the same manner as if such disability were service connected.  
38 U.S.C.A. § 1151 (West Supp. 2000), as amended by Pub. L. 
No. 104, 204, §422 (a) and (c), 110 Stat. 2874, 2926- 27.  

The veteran claims entitlement to compensation for pain 
secondary to nerve regeneration in her left breast subsequent 
to a bilateral breast reduction.  The surgery was performed 
in June 1998 by the VA.  The veteran asserts that she was 
neither advised prior to surgery that painful nerve 
regeneration was a possible consequence of the surgery, nor 
was it an anticipated outcome.   

VA medical records of June 1998 through February 1999 show 
that the veteran's bilateral breast reduction proceeded 
without complication.  However, in November 1998, she was 
referred for an MRI of the chest well and a mammogram to 
investigate the source of left breast tenderness.  The MRI 
report indicated no chest wall pathology.  A February 1999 VA 
outpatient clinical evaluation referenced the veteran's 
complaints of breast tenderness for 3 months and noted her 
consultation with a private physician.  The private physician 
reported that the pain was secondary to nerve regeneration.  
The VA clinical note reported persistent neuropathic pain.  
In reviewing the evidence of record, the Board finds that 
further development is necessary to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), as amended by Pub. L. No. 106-398 (October 2000).  In 
this regard, the Board notes that while there is medical 
evidence to indicate the presence of neuropathic pain, there 
is no indication in the record whether this is an expected 
consequence of the surgery.  Moreover, there is statement 
from a private physician, but his complete medical record is 
not associated with the claims file.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the address of 
Dr. Haines and any other private 
practitioners who have treated the 
veteran for postoperative complaints 
since the June 1998 bilateral breast 
reduction.  After securing the necessary 
release, the RO should obtain these 
records.  The RO should also obtain any 
pertinent VA medical records not 
currently associated with the claims 
file, particularly any outpatient plastic 
surgery notes after February 1999.  

2.  Thereafter, the veteran should be 
afforded a VA examination of her breasts 
by the appropriate specialist for the 
purposes of determining whether she has a 
current disability related to the June 
1998 surgical reduction of both breasts.  
After review and examination, the 
examiner should offer an opinion as to 
whether any diagnosis, including a 
finding of nerve regeneration or 
neuropathic pain, was caused by negligent 
VA surgical treatment, or was the 
unforeseeable result of such surgery.  A 
complete rationale should be provided for 
all opinions reached. Any additional 
evaluation necessary to forming such an 
opinion should be conducted.

3.  The RO should thereafter re-
adjudicate the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151.  If the benefit sought is not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


